Citation Nr: 1025107	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  04-16 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted sufficient 
to reopen the appellant's claim for entitlement to service 
connection for a psychiatric disorder, to include schizophrenia 
and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served on active duty from September 1974 to 
September 1977. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of December 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana.  Originally on appeal was the issue now 
before the Board plus the issue of entitlement to service 
connection for a right leg disability.  In August 2007, the Board 
issued a Decision/Remand that concluded that service connection 
was not warranted for a right leg disability.  It was also 
determined by the Board that additional development of the new 
and material evidence issue was needed, and as such, that 
particular issue was remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The claim has since 
been returned to the Board for further review.  

Upon reviewing the development that has occurred since August 
2007, the Board finds there has been substantial compliance with 
its most recent remand instructions.  The Board notes that the 
United States Court of Appeals for Veterans Claims, hereinafter 
the Court, has noted that "only substantial compliance with the 
terms of the Board's engagement letter would be required, not 
strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the examiner 
made the ultimate determination required by the Board's remand, 
because such determination "more than substantially complied 
with the Board's remand order").  The RO/AMC was tasked by the 
Board to send to the appellant a notice-type letter in accordance 
with Kent v. Nicholson, 20 Vet. App. 1 (2006).  The RO/AMC was 
also instructed to obtain additional medical records and to 
include those records in the claims folder.  The record indicates 
that these taskings have been obtained and following that action, 
the RO/AMC then issued a Supplemental Statement of the Case 
(SSOC).  The claim was then returned to the Board for review.  
Based on the foregoing, the Board finds that the RO/AMC 
substantially complied with the mandates of the Board's most 
recent Remand instructions.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (finding that a remand by the Board confers on 
the appellant the right to compliance with the remand orders).  

The issue of entitlement to service connection for a psychiatric 
disorder, diagnosed as schizophrenia, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's claim for entitlement to service connection 
for a psychiatric disorder diagnosed as schizophrenia was denied 
by the agency of original jurisdiction (AOJ) in an action issued 
in January 1987.  An appeal by the appellant on that issue was 
not forthcoming.  

2.  The evidence received since the January 1987 rating decision 
is not duplicative or cumulative of evidence previously of record 
and raises a reasonable possibility of substantiating the 
appellant's schizophrenia claim.  


CONCLUSIONS OF LAW

1.  The RO's January 1987 decision denying entitlement to service 
connection for schizophrenia is final.  38 U.S.C. § 4005(c) 
(1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986); currently 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).

2.  New and material evidence has been submitted, and the claim 
of entitlement to service connection for schizophrenia is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has come before the Board asking that his claim for 
service connection for schizophrenia be reopened and that a 
decision be issued on the merits of his claim.  The Veterans 
Claims Assistance Act of 2000 (VCAA) describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) must ask the 
claimant to provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the initial 
unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006).

The Board finds that the VA has substantially satisfied the 
duties to notify and assist, as required by the VCAA.  Concerning 
the duty to notify the appellant regarding his claim, the AMC 
sent an August 2007 VCAA letter to the appellant that explained 
to him the requirement that VA have received new and material 
evidence, in order to reopen this claim.  Accordingly, the duty 
to notify was fulfilled in this case.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).

As will be detailed below, the appellant's claim has been the 
subject of an adverse prior final decision.  As a result, service 
connection for schizophrenia may now be considered on the merits 
only if new and material evidence has been received since the 
time of the prior adjudications.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, such as 
this one which was filed in January 2002, evidence is considered 
"new" if it was not previously submitted to agency decision 
makers.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(Applicability Dates); 38 C.F.R. § 3.156(a) (2009).  "Material" 
evidence is existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be probative 
of all the elements required to award the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases for 
the final disallowance that must be considered, in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to each 
essential element that was a specified basis for that last final 
disallowance of the claim.  Id.

A January 1987 rating decision by the RO denied the appellant's 
claim for entitlement to service connection for schizophrenia 
(claimed as a nervous condition).  In denying the claim, the RO 
noted that medical evidence dated in September 1986 showed a 
diagnosis of schizophrenia but the service treatment records were 
negative for any complaints of or findings indicative of a 
schizophrenic condition.  It was further determined that the 
evidence did not show that the appellant began experiencing 
psychotic symptoms and manifestations within the one year 
presumptive period after the appellant left service.  

A copy of the letter notifying the appellant of the denial is not 
of record.  However, there is a presumption of regularity under 
which it is presumed that government officials 'have properly 
discharged their official duties.'  " Ashley v. Derwinski, 2 
Vet. App. 307, 308-09 (1992) (quoting United States v. Chem. 
Found., Inc., 272 U.S. 1, 14-15 (1926)).  The presumption of 
regularity has been applied to presume that the "Secretary 
properly discharged his official duties by mailing a copy of a VA 
decision to the last known address of the appellant ... on the 
date that the decision was issued." See Woods v. Gober, 14 Vet. 
App. 214, 220 (2000).  While the presumption of regularity may be 
rebutted by clear evidence to the contrary, a claimant's mere 
statement of nonreceipt is insufficient for that purpose.  See 
Ashley, 2 Vet. App. at 309; Butler v. Principi, 244 F.3d 1337, 
1340 (Fed.Cir.2001).  Although a statement of nonreceipt is 
insufficient to rebut the presumption of regularity, "it is 
necessary in order to trigger the inquiry."  Baxter v. Principi, 
17 Vet. App. 407, 411 (2004).  In this case, the RO issued a 
rating decision denying service connection for schizophrenia in 
January 1987.  The appellant did not file an appeal nor has he 
asserted that he did not receive notice of the rating decision; 
hence, that determination is final.  38 U.S.C.A. § 4005(c) 
(1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986); currently 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).

When the RO denied service connection, it based its decision on 
the appellant's service treatment records, the available post-
service VA medical treatment records, and the appellant's 
application for benefits.  Since then, the appellant has 
submitted his own written statements and he has provided private 
medical records showing treatment for schizophrenia.  Also 
obtained and included in the claims folder are the appellant's VA 
medical treatment records.  Of particular notice is a private 
medical record from September 1983.  In that record, the examiner 
noted that the appellant had received treatment for a psychiatric 
disorder, i.e., schizophrenia, in Seattle, Washington, in 1978.  
In other words, it appears that the appellant may have received 
some kind of treatment for a psychiatric disorder possibly within 
the one year presumptive period after the appellant left service.  

This evidence is new.  It was not of record prior to January 
1987.  This evidence is material because it does possibly 
substantiate a previously unestablished fact.  The evidence does 
suggest and insinuate that the appellant's schizophrenia may have 
manifested itself either while the appellant was on active duty 
or within the one year presumptive period after he left the 
service.  This evidence is not cumulative and has not been 
previously seen and reviewed by the VA.  Hence, it is the 
conclusion of the Board that this evidence is material because it 
does relate to a previously unestablished fact necessary to 
substantiate the claim.  Thus, the Board concludes that the 
appellant has submitted evidence that is new and material, and 
the issue involving service connection for schizophrenia is 
reopened.


ORDER

New and material evidence has been received to reopen the claim 
for entitlement to service connection for schizophrenia; to this 
extent, the appeal is granted.


REMAND

As a result of the Board's above action, that of reopening the 
issue now on appeal, VA has a duty to develop the appellant's 
claim prior to the issuance of a decision on the merits of the 
claim.  A review of the claims folder indicates that the RO/AMC 
has not obtained a medical examination and opinion as to whether 
schizophrenia began in service or within the presumptive period, 
or if the appellant began experiencing symptoms and 
manifestations indicative of the development of schizophrenia 
while in service or the year after his release from active duty.  
Hence, the claim will be remanded for the purpose of obtaining 
examination of the appellant for the purpose of obtaining 
etiological opinion with the examiner having the benefit of being 
able to review all of the appellant's medical records in 
connection with the examination.

In addition, it is noted that the appellant receives medical care 
through VA.  VA is required to make reasonable efforts to help a 
claimant obtain records relevant to his claim, whether or not the 
records are in Federal custody. 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be part 
of the record, and that such documents are thus constructively 
part of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  Accordingly, 
the RO should request VA medical records pertaining to the 
veteran that are dated from October 2009 to the present.  In 
addition, as it was noted that the Veteran was treated at the 
Seattle VA Medical Center for a psychiatric condition in the 
1970s, additional records should be requested from that facility.  

The Veteran's accredited representative requested in June 2004 
that the Veteran's official military personnel file be requested 
as it may contain relevant information.  Such should be 
accomplished on remand.  

Finally, the Board notes that the record indicates that the 
appellant has received disability benefits from the Social 
Security Administration (SSA).  The Court has held that VA must 
obtain SSA decisions and records which may have a bearing on the 
appellant's claims.  Waddell v. Brown, 5 Vet. App. 454 (1993); 
Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 
Vet. App. 519 (1993).  Moreover, the Court has found that, "[i]n 
the context of the duty to assist in obtaining records, the 
relevance of the documents cannot be known with certainty before 
they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 
(2007).  In this instance, the appellant asserted in connection 
with VA medical care in October 1996 that he was in receipt of 
SSI due to his schizophrenia.  There is no indication that any 
effort has been made to secure the SSA decision awarding such 
benefits or any associated medical records.  Hence, in keeping 
with the Board's duty to assist the appellant with his claim, the 
claim must be remanded so that the SSA decision and medical 
records may be obtained and incorporated into the claims file.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).

The case is REMANDED to the RO/AMC for the following development:

1.  The AMC/RO should request all documents 
pertaining to any award of benefits from 
the Social Security Administration (SSA), 
and specifically request a copy of the 
decision awarding any benefits and copies 
of the medical records, upon which the SSA 
based its decision.  If requests for SSA 
records are not successful, the AMC/RO 
should inform the appellant of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159(e) 
(2009).

2.  The AMC/RO should associate with the 
claims folder VA medical records, including 
psychiatric records, dating from October 
2009.  

In addition, the AMC/RO should request VA 
outpatient and inpatient records, to 
include all psychiatric records,  from the 
Seattle VA Medical Center dating from 
September 1977 to January 1983.  

If requests for the treatment records are 
not successful, the AMC/RO should inform 
the appellant of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping with 
his responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159(e) 
(2009).

3.  The RO should request the Veteran's 
official military personnel file and 
associate it with the claims folder.  

4.  Only after taskings 1 through 3 have 
been accomplished, the RO/AMC should 
schedule the appellant for a VA psychiatric 
examination in order to determine the 
nature, extent, onset and etiology of his 
schizophrenia.  The claims folder should be 
made available to and it must be reviewed 
by the examiner.  All indicated studies 
should be performed and all findings should 
be reported in detail.

The examiner should opine as to whether it 
is at least as likely as not (a probability 
of 50 percent or greater) that the 
currently diagnosed schizophrenia began 
while the appellant was on active duty or 
within one year after the appellant was 
released from active service.  The examiner 
should consider the appellant's report of 
continuity of symptoms since service and 
the private medical record of September 
1983 which indicates that the appellant 
received treatment for a psychiatric 
disorder in Seattle, Washington, in 1978 
(possibly within a year of his release from 
active duty), as well as any medical 
records that are obtained following the 
remand.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed disorder, 
such testing or examination is to be done 
before completion of the examination 
report.

5.  The AMC/RO should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009); 
see also Stegall v. West, 11 Vet. App. 268 
(1998).

6.  Thereafter, the AMC/RO should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned to 
the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  The purpose of the examination requested in this 
remand is to obtain information or evidence (or both), which may 
be dispositive of the appeal.  Therefore, the appellant is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


